    Case 3:19-cv-00477-REP Document 57-5 Filed 02/03/20 Page 1 of 4 PageID# 589




Rixstep
About | ACP | Buy Stuff | Industry Watch | Learning Curve | Newsletter | Search | Test Drive

Home » Industry Watch


Sharyl & Fake History
The one thing more evil than fake news. A Wikipedia story.

#MeToo has been a brutal movement. Turbulence in the wake of Bill Cosby and Harvey 'Winesteen'. It's
claimed many innocents. In Sweden, unscrupulous people have exploited that turbulence to destroy                     Get It
careers, destroy people. And it hasn't mattered that accusers later recant - the victims remain
untouchable.

The same seems to have happened to whistleblower PR genius Trevor Fitzgibbon, whose Fitzgibbon
Media represented and worked with Michael Ratner, Assange and Manning, the governments of Ecuador
and Venezuela - nearly everyone who at one time or another made the deep state of the US look bad.                    Try It

What to do? Attack and smear each and every whistleblower and whistleblower advocate, one after the other? Absolutely
not. Takes too long. Attack and destroy the PR firm giving them their platform: Fitzgibbon Media.

Trevor Fitzgibbon and well-known whistleblower lawyer Jesselyn Radack had a brief affair. This happened years ago.
Somehow they got connected and started planning an assignation at a 'Hotel Lombardy'.

The meet took place. Jesselyn seemed to love it. According to court records, she was over the moon. 'I've never been
fucked so hard in my life!' exclaimed the mother of three in a direct message to Fitzgibbon.

Yet then, after the fact, Radack filed a police complaint against Fitzgibbon. The complaint didn't really go anywhere, as
documents unequivocally showed that Radack was an instigator to the tryst and very positive to it afterward.

But that didn't matter. Mere hours after the case was dismissed, a wave of initially 72 organisations, rounded up by Clinton
allies Gloria Allred and David Brock of Media Matters, came out with a joint statement denouncing Fitzgibbon, ultimately
forcing the latter's organisation to shut down. Fitzgibbon, also a parent of three, acknowledged the affair, but always
claimed it had been consensual, as the hard evidence indicated.

Jesselyn Radack has since been found in contempt of court for her at times unhinged campaign against Fitzgibbon, trying
to play tricks with legal procedure, openly and knowingly violating court agreements, and prompting the judge to issue a
statement so harsh that many jaws dropped: the judge called her every bad name in the book, ordered her to issue a
retraction on Twitter, and ordered her to always in the future inform courts that she had been found in contempt of court in a
very serious case - something which, if Radack was used to working as other than a litigator, should have in practice ended
her career.

Yet where is word of all that? The documents exist on Pacer; a few minor sites have picked up the story. As Fitzgibbon
works at his home, spending as much time as possible with his young children, trying to eek out an existence at the same
time, Radack and her friends, most of which belong to the unofficial Hillary Clinton fan club ('who cares about that mail
server') continue to defy the courts, and many mainstream publications have also been involved.

It should be easy to correct the record. The documents - the court documents themselves - are there for the taking. At the
very least, Wikipedia should jump in. But no.

The Wikipedia page for Jesselyn Radack is guarded by what award-winning CBS news anchor Sharyl Attkisson calls
'agenda editors'. She's been around long enough to know how that works. She's held a TED talk on it. She came out with a
book about it two years ago.

For there is one thing scarier than fake news: it's fake history. And what a surprise: it's the lovechild of Jimbo Wales at the
centre of it: Wikipedia.

Now some notes, links, and court documents.

Note that 'archive' links are provided when possible, in case originals get 'disappeared', but the archives should contain the
original links which can in some cases be more legible and provide more functional embedded media.


                                                                                                                     EXHIBIT E
    Case 3:19-cv-00477-REP Document 57-5 Filed 02/03/20 Page 2 of 4 PageID# 590


Sharyl's
Sharyl's Prescient
         Prescient TED
                   TED Talk
                       Talk from
                            from 2015
                                 2015
Sharyl is a 24-year CBS news anchor who won five Emmy awards for her work. So take her very seriously.

This talk is but ten minutes long but it's worth every second. Note that this clip has over one million views.



                                                                                                    …




WHISTLEBLOWER
WHISTLEBLOWER ATTORNEY
               ATTORNEY JESSELYN
                         JESSELYN RADACK
                                  RADACK FACES
                                         FACES LAWSUIT
                                               LAWSUIT ALLEGING
                                                       ALLEGING
DEFAMATION
DEFAMATION AND
           AND MALICIOUS
               MALICIOUS PROSECUTION
                         PROSECUTION
From August 2018, before the case was resolved, and before the court slapped Radack for contempt.
http://archive.is/mCSUl

Also from 2018, a followup by Kevin Gosztola's Shadowproof.
http://archive.is/xCGl9

The
The Circular
    Circular Firing
             Firing Squad
                    Squad
From the Daily Caller. Goes into detail about what was really going on.
http://archive.is/xyePs
    Case 3:19-cv-00477-REP Document 57-5 Filed 02/03/20 Page 3 of 4 PageID# 591


Shades
Shades of
       of Grey
          Grey
Sharyl's original piece for Full Measure in 2018. Contains a video interview with Fitzgibbon. Click the image.




A
A DISTURBING
  DISTURBING FOLLOWUP
             FOLLOWUP
Sharyl follows up after the final court rulings in May this year. Click the image.




Wikipedia
Wikipedia is
          is Broken,
             Broken, Says
                     Says Cofounder
                          Cofounder
Sharyl's piece from 25 May this year.
http://archive.is/ZC0hv
      Case 3:19-cv-00477-REP Document 57-5 Filed 02/03/20 Page 4 of 4 PageID# 592


 Civil
 Civil Action
       Action 3:18-cv-00247-REP
              3:18-cv-00247-REP Document
                                Document 97 / 26 April 2019
                                                       2019
 From 26 April this year. This is where Radack is found in contempt of court and taken to task by Judge Robert Payne. This
 is devastating reading, yet there's no mention of this - or any part of the affair, neither pro nor con - at Wikipedia, as if it
 simply didn't happen.
 Download: 20190529,00,00.pdf (Civil Action 3:18-cv-00247-REP Document 97 / 26 April 2019)

 Neither contrition nor emotional distress nor illness nor financial difficulties can excuse deliberate misconduct of this sort by any litigant, much
 less by a lawyer. And, the record here shows that Radack is a sharp-tongued, mean-spirited, proliferous user of social media. Her conduct here is
 just more of the same. Neither contrition nor emotional distress nor illness nor financial distress have caused Radack to ameliorate her penchant
 for nasty social media communication.
  - Robert E Payne, Senior United States District Judge, Richmond, Virginia, 26 April 2019


 About
 About Rixstep
       Rixstep
 Stockholm/London-based Rixstep are a constellation of       programmers and support staff from Radsoft Laboratories who tired of Windows
 vulnerabilities, Linux driver issues, and cursing x86       hardware all day long. Rixstep have many years of experience behind their efforts, with
 teaching and consulting credentials from the likes of       British Aerospace, General Electric, Lockheed Martin, Lloyds TSB, SAAB Defence Systems,
 British Broadcasting Corporation, Barclays Bank, IBM,       Microsoft, and Sony/Ericsson.

 Rixstep and Radsoft products are or have been in use by Sweden's Royal Mail, Sony/Ericsson, the US Department of Defense, the offices of the
 US Supreme Court, the Government of Western Australia, the German Federal Police, Verizon Wireless, Los Alamos National Laboratory, Microsoft
 Corporation, the New York Times, Apple Inc, Oxford University, and hundreds of research institutes around the globe. See here.

 All Content and Software Copyright © Rixstep. All Rights Reserved.

 CONTACT INFO:            PURCHASE INFO:
 John Cattelin            ACP/Xfile licences
 Media Contact            User/Family/Business
 contact@rixstep.com      http://rixstep.com/buy

About | ACP | Buy Stuff | Industry Watch | Learning Curve | Newsletter | Search | Test Drive
                                                            Copyright © Rixstep. All rights reserved.
